Exhibit 10.4
 
THE COMPANY’S UNAUDITED BALANCE SHEET DATED MARCH 31, 2013
 

   
March 31, 2013
(Unaudited)
 
ASSETS
     
Current assets:
     
Cash
  $ 242,000  
Accounts receivable, net of $8,000 allowance for doubtful accounts at March 31,
2013
and September 30, 2012
    286,000  
Costs and estimated earnings in excess of billings on uncompleted contracts
    91,000  
Inventories
    358,000  
Prepaid expenses and other current assets
    198,000  
Total current assets
    1,175,000  
Property and equipment, net
    867,000  
Patents and trademarks, net
    187,000  
Goodwill
    2,131,000  
Other assets
    557,000  
Total assets
  $ 4,917,000  
LIABILITIES AND STOCKHOLDERS’ DEFICIT
       
Liabilities not subject to compromise:
       
      Current liabilities:
       
Accounts payable
  $ 252,000  
Accrued liabilities
    585,000  
Customer deposits
    23,000  
Billing in excess of costs and estimated earnings
    56,000  
Notes payable, related party
    450,000  
     Total current liabilities
    1,366,000  
Other
    47,000  
Total liabilities not subject to compromise
    1,413,000  
Liabilities subject to compromise
    49,196,000  
Total liabilities
    50,609,000  
Commitments and contingencies
    —  
Stockholders’ deficit:
       
Preferred stock, $0.01 par value, 50,000,000 shares authorized; no shares issued
and
outstanding
    —  
Common stock, $0.01 par value, 500,000,000 shares authorized; 146,510,818 and
146,436,893 issued and outstanding at March 31, 2013 and September 30, 2012
    1,465,000  
Additional paid-in capital
    131,396,000  
Accumulated deficit
    (178,553,000 )
Total stockholders’ deficit
    (45,692,000 )
Total liabilities and stockholders’ deficit
  $ 4,917,000  


 
 

--------------------------------------------------------------------------------